         Case 1:77-cv-00081-EGS Document 427 Filed 08/29/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


HENRY W. SEGAR, et al.,                        )
                               Plaintiffs,     )
                                               )
       v.                                      )      Civil Action No. 77-81 (EGS)
                                               )
WILLIAM P. BARR and                            )
UTTAM DHILLON,                                 )
                                               )
                               Defendants.1    )
                                               )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s August 5, 2019 minute order in this case, the parties, having

conferred, submit this joint status report regarding both the current status of their compliance with

the Court’s order (Dkt. No. 423) granting in part plaintiffs’ motion for compliance and their

recommendation for further proceedings.

       1. Promotions to GS-14 and GS-15

       In the parties’ Joint Status Report (JSR), filed July 26, 2019 (Dkt. No. 426), defendants

noted that they agreed to review a modified version of the Pulakos Plan (Modified Plan) in light

of the Court’s Opinion and Order dated June 25, 2019 (Dkt. Nos. 423, 424), and the prior feedback

from plaintiffs and the Working Group. Defendants’ review is ongoing. However, due to the

retirement this month of defendants’ Human Resources individual with primary responsibility for

the review, defendants will need more time to complete their review and amend the Modified Plan



1
   Defendant(s) object(s) to plaintiffs’ caption of the case, which lists the DEA Acting
Administrator, Uttam Dhillon, as a defendant because, under Title VII, the only proper defendant
is the head of the agency, which, in this case, is the Attorney General in his official capacity. Dkt.
No. 315, at 1 n.1. Plaintiffs do not agree and addressed these arguments in Dkt. No. 320, at 2 n.1,
and Dkt. No. 401, at 2 n.2. While DEA does not waive this argument, DEA agrees solely for
purposes of this Joint Status Report to the use of the plural form “Defendants” for ease of reading.
          Case 1:77-cv-00081-EGS Document 427 Filed 08/29/19 Page 2 of 4




as appropriate based on this Court’s orders and prior feedback from plaintiffs and the Working

Group. Defendants will provide plaintiffs and the Working Group with the Modified Plan by

September 20, 2019. Plaintiffs and the Working Group will review the Modified Plan, and the

parties will meet and confer regarding the Modified Plan’s compliance with this Court’s prior

orders no later than October 18, 2019. The parties will update the Court on the status of plaintiffs’

and the Working Group’s positions as to the Plan itself and whether the Plan requires re-validation

no later than October 25, 2019.

         2. Individual Relief

         On July 25, 2019, plaintiffs submitted to defendants a proposed damages methodology.

Defendants noted in the JSR, filed July 26, 2019, that they would advise the Court and plaintiffs

whether they intended to retain an expert to review the proposed methodology. Since that time,

defendants have retained an expert. After the defendants’ expert has reviewed plaintiffs’

damages methodology, the parties will meet and confer no later than October 18, 2019, to

discuss whether defendants agree with plaintiffs’ damages model and to further discuss next

steps.

         Separately, as noted in the JSR, filed July 26, 2019, plaintiffs have made two large data

requests to defendants – the first dated July 15, 2019, and the second dated July 25, 2019. On

August 26, 2019, defendants provided all material responsive to the first request. Defendants

have advised plaintiffs that they have some questions about the second request and that their

expert will need time to review the request to help DEA determine what kind of responsive data

may exist and could be produced in response. Defendants will advise plaintiffs what kind of

responsive data exists and could be produced in response to the July 25, 2019 data request by

October 11, 2019.
         Case 1:77-cv-00081-EGS Document 427 Filed 08/29/19 Page 3 of 4




        3. Attorneys’ Fees

        On July 25, 2019, Plaintiffs submitted to defendants a motion for attorneys’ fees from

June 1996 to the present which included a 14-page summary of fee information and more than

one thousand pages of attachments. Defendants have not yet completed their review of

plaintiffs’ fees or determined whether it will be necessary to retain an expert for purposes of this

review. Defendants will advise the Court and plaintiffs by the date of the next proposed JSR of

the status of their review and whether they intend to retain an expert for this purpose.

        Plaintiffs note that, in the JSR, filed July 26, 2019, defendants represented to this Court

that they would “advise plaintiffs and the Court by the date of [this] Joint Status Report whether

they intend to retain an expert for this purpose.” (Dkt. No. 426). Plaintiffs propose that

defendants provide their response to plaintiffs’ detailed request for attorneys’ fees by October 25,

2019.

        For the past month, defendants have been conducting their due diligence on experts.

Despite their best efforts and due to scheduling and other conflicts, defendants have been unable

to reach a conclusion by today’s date. Defendants regret the delay and request additional time

until the next status report to determine whether or not it will be necessary to retain an expert on

this issue and to so advise the plaintiffs and the Court. Defendants propose that they provide

their response to plaintiffs’ request for attorneys’ fees by November 27, 2019.

        4. Recommendation for Further Proceedings

        The parties recommend that the Court order plaintiffs and defendants to file another Joint

Status Report by October 25, 2019, on the progress of the matters described above.

                                                  Respectfully submitted,
Case 1:77-cv-00081-EGS Document 427 Filed 08/29/19 Page 4 of 4




                                    /s/Brian C. Smith
                              Steven F. Cherry, D.C. Bar #431473
                              Daniel S. Volchok, D.C. Bar #497341
                              Brian C. Smith, D.C. Bar #502323
                              WILMER CUTLER PICKERING
                                HALE & DORR LLP
                              1875 Pennsylvania Avenue N.W.
                              Washington, D.C. 20006
                              Tel.: 202.663.6000
                              Fax: 202.663.6363



                              JESSIE K. LIU
                              D.C. BAR # 472845
                              United States Attorney
                              for the District of Columbia

                              DANIEL F. VAN HORN
                              D.C. BAR # 924092
                              Civil Chief

                              By: /s/Derek S. Hammond
                              DEREK S. HAMMOND,
                              D.C. Bar No. 1017784
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2511
                              derek.hammond@usdoj.gov
